IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 95-50859
                        Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JERRY THOMAS MAXWELL,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CA-145
                         - - - - - - - - - -
                           November 6, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Jerry Thomas Maxwell appeals from the district court’s

denial of his motion under 28 U.S.C. § 2255.   The district court

did not commit reversible error in rejecting Maxwell’s due

process argument, which raises a factual issue concerning the

amount of cocaine attributable to him.   This issue was decided

against him by this court in United States v. Thomas, 12 F.3d
1350 (5th Cir.), cert. denied, 114 S. Ct. 1861 (1994).    See

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50859
                              - 2 -

United States v. Kalish, 780 F.2d 506, 508 (5th Cir.), cert.

denied, 476 U.S. 1118 (1986).   Nor did the district court err in

rejecting Maxwell’s contention that his counsel was ineffective

for failing to require the district court to resolve disputed

factual issues at the sentencing hearing.   See Spriggs v.

Collins, 993 F.2d 85, 88 (5th Cir. 1993).

     AFFIRMED.